Opinion and Order. This matter came on for formal hearing before the Board of Commissioners on the Unauthorized Practice of Law on June 29, 1990. Members of the board present and participating in this decision were Kenneth F. Seibel, Chairman, Santiago Feliciano, Jr., Jeffrey L. Maloon, D. John Travis, and John W. Waddy, Jr.
Relator’s amended complaint filed March 7,1990 alleged that respondent, Jonathan E. Molnar, is not an attorney at law, that he engaged in the unauthorized practice of law by representing liquor permit holders before the Liquor Control Commission, and that he received a fee for that representation.
In his answer, respondent admitted that he is not an attorney at law, denied having engaged in the unauthorized practice of law, denied rendering legal services by representing permit holders before the Liquor Control Commission, and admitted rendering services other than legal services for permit holders before the commission.
At the hearing, the board heard the testimony of respondent Molnar, the bailiff of the Liquor Control Commission, two assistant attorneys general who represent the Department of Liquor Control, and a former member of the Liquor Control Commission. At respondent’s request, he filed a post-hearing brief and closing argument, and relator filed a memorandum in opposition to respondent’s brief.
Section 2(A) of Gov. Bar R. VII states: “The unauthorized practice of law is the rendering of legal services for others by anyone not registered under Rule VI or Rule XI of the Rules for the Government of the Bar of Ohio.” Since it is undisputed that respondent is not an attorney and therefore is not registered to practice law in Ohio, the issue before this board is whether respondent’s activities constitute “the rendering of legal services” and are, therefore, the unauthorized practice of law.
R.C. Chapter 119 governs certain administrative procedures of state agencies, including the Liquor Control Commission. R.C. 119.13 provides in pertinent part that “only an attorney at law may represent a party or an affected person at a hearing at which a record is taken which may be the basis of an appeal to court.” Further, Ohio Adm. Code 4301:1-1-65(J), procedure for hearings before the Liquor Control Commission, states: “At all hearings before the commission, a record of the testimony shall be taken.” And, pur*40suant to R.C. 119.12, any party who is adversely affected by a decision of the Liquor Control Commission may appeal to the Court of Common Pleas of Franklin County. Thus, two of the factors embodied in R.C. 119.13 are met: (1) a record is taken of hearings before the commission, and (2) an appeal can be taken from a decision of the commission to court. The only remaining factor is whether respondent’s activities constitute the “representation” of others before the commission.
Respondent argues that he acts as a “spokesperson” for permit holders and not as their representative. Whether respondent acted as a spokesperson or a representative may be a distinction without a difference. Irrespective of the label applied, at least in the matter before this board, respondent engaged in activity that, as relator argues, is generally considered the practice of law.
Further, respondent has held himself out, and advertised his services, as a representative of permit holders. Respondent’s letterhead states that one of the services provided is “permit hearing representation,” and respondent himself is identified as the person who provides “representation.” Further, evidence before the board indicates that respondent stated in writing to a prospective client that “I [Molnar] personally represent our clients at The Commission Hearings.” (Emphasis sic.) In light of respondent’s own description of himself and his activities, it is difficult to accept respondent’s argument that he does not “represent” others, despite his assertions to that effect after the initiation of these proceedings.
After careful consideration of all of the pleadings, evidence, and arguments of counsel, it is the conclusion of this board that respondent has engaged in the representation of others in contested hearings before the Liquor Control Commission, that this representation by Molnar, who is not an attorney, constitutes the unauthorized practice of law, and that a permanent order against such practice is warranted.
The board hereby authorizes relator to commence an action for the purpose of obtaining a judicial determination whether respondent has engaged in the unauthorized practice of law. Such action brought pursuant to Gov. R. VII, Section 8, “shall be commenced in a court having jurisdiction as in any other action and judgments arising therefrom may be appealed by the parties as in any civil action.”
Notice of this authorization shall be served upon relator, respondent, all counsel of record, and the Greene County Bar Association.